Citation Nr: 0206066	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  93-03 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disability.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to an increased evaluation for tinea 
versicolor, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1968 to April 1972.

This case came to the Board of Veterans' Appeals (Board) from 
September 1992 and later RO rating decisions that denied 
service connection for a psychiatric disability and a low 
back disorder, increased the evaluation for tinea versicolor 
from zero to 10 percent, and denied an increased evaluation 
for residuals of fracture of the right ankle (rated 
zero percent).  In December 1994, April 1996, March 1997, 
August 1998, and May 1999, the Board remanded the case to the 
RO for additional development.  In April 1996, the Board 
granted an increased evaluation of 10 percent for the 
residuals of fracture of the right ankle and, in May 1999 
determined that the veteran had submitted a timely appeal 
with the RO rating decision that denied service connection 
for a psychiatric disability and a low back condition.  


FINDINGS OF FACT

1.  Service connection is currently in effect for diabetes 
mellitus, rated 20 percent; tinea versicolor, rated 
10 percent; residuals of fracture of the right ankle, rated 
10 percent; and residuals of fracture of the left collarbone, 
rated zero percent.

2.  A psychiatric disability was not present in service or 
for many years later, and the veteran's current psychiatric 
condition is not causally related to an incident of service 
or to a service-connected disability.

3.  A low back disorder is not currently demonstrated.

4.  The veteran's service-connected skin condition is 
manifested primarily by post-inflammatory changes, and 
occasional dry skin, erythema, excoriation, and itching over 
various body parts, including the neck, groin, buttocks 
chest, back, and feet; crusting, nervous manifestations, 
constant exudation or itching, extensive lesions or marked 
disfigurement are not found.


CONCLUSIONS OF LAW

1.  A chronic psychiatric disability, including anxiety 
disorder, was not incurred in or aggravated by active 
service; a psychosis may not be presumed to have been 
incurred in active service; and a chronic psychiatric 
disability is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2001).

2.  A chronic low back disorder was not incurred in or 
aggravated by active service; arthritis may not be presumed 
to have been incurred in active service; nor is a low back 
disorder proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2001).

3.  The criteria for a rating in excess of 10 percent for 
tinea versicolor are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.20, 4.118, Code 7806 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claims, and that 
the requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of any psychiatric and low 
back conditions, and the current severity of his tinea 
versicolor.  He and his representative have been provided 
with a statement of the case and supplemental statement of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to the claims, that essentially 
notify them of the evidence needed by the veteran to prevail 
on the claims.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  In a 
February 2001 letter, the RO notified the veteran of the 
evidence needed to substantiate his claims and offered to 
assist him in obtaining any relevant evidence.  In 
correspondence received in January 2001, the veteran notified 
the RO that he wanted his case sent to the Board for 
appellate consideration.

The Board recognizes the written argument from the 
representative dated in April 2002 requesting another remand 
of the veteran's case to the RO in order to schedule him for 
a VA skin examination pursuant to the instructions in the May 
1999 Board remand.  The veteran arranged in December 1999 to 
come to the VA Medical Center during a future exacerbation of 
his skin condition.  In October 2000 he presented for 
photographs.  A review of the record shows that color 
photographs of the veteran were received in October 2000 and 
that reports of his VA outpatient treatment in the late 
1990's, 2000, and 2001 were received since the May 1999 Board 
remand.  Those records, when considered with the other 
evidence of record, and in the context of the veteran's own 
request in January 2001 that the case be sent to the Board, 
are sufficient to determine the severity of the veteran's 
service-connected skin condition.

The representative also argues that the case should be 
remanded to the RO in order to provide the veteran with a 
supplemental statement of the case with a better discussion 
of the reasons and bases, including a discussion of the 
holding of the United States Court of Appeals for Veterans 
Claims (Court) in Allen v. Brown, 7 Vet. App. 439 (1995) 
regarding the establishment of secondary service connection 
for a non-service-connected disability based on aggravation 
due to a service-connected disability, relating to the denial 
of secondary service connection for the psychiatric and low 
back conditions.  A review of the representative's arguments 
reveals that the veteran and the representative are aware of 
the pertinent legal and regulatory criteria for the 
establishment of service connection for the claimed 
disabilities, and the reasons for the denial of service 
connection for psychiatric and low back conditions.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA, to provide him with an 
additional supplemental statement of the case or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


I.  Service Connection for a Psychiatric Disability

A.  Factual Background

The veteran had active service from July 1968 to April 1972.

Service medical records are negative for a psychiatric 
disability.  The report of medical history completed by the 
veteran in conjunction with his medical examination in March 
1972 for separation from service does not show psychiatric 
complaints and his psychiatric condition was reported as 
normal on the examination report.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions in the 1980's, 
1990's, 2000, and 2001.  The more salient medical reports 
related to the disabilities considered in this appeal will be 
discussed in the appropriate sections of this decision.

A VA report reveals that the veteran underwent evaluation of 
his skin condition in August 1992.  It was noted that his 
skin condition symptoms were in keeping with subjective 
problems.

The veteran underwent a VA psychiatric examination in April 
1995.  He denied treatment for mental problems.  He reported 
a 2-year history of emotional problems.  His mood was mildly 
anxious as was affect.  The diagnosis was anxiety disorder 
not otherwise specified.  The examiner noted that the veteran 
had tinea versicolor that "certainly appears to exacerbate" 
the anxiety disorder.

The veteran underwent a VA psychiatric examination in 
September 1997.  He denied treatment for emotional problems.  
He reported that he could not sleep well because of marital 
and job problems.  He believed that he had not been promoted 
at work because of his service-connected skin condition, and 
that this condition worsened with emotional stress.  The 
examiner reviewed the evidence in the veteran's claims 
folders and noted a history of anxiety disorder not otherwise 
specified.  It was noted that the veteran reported his 
anxiety exacerbated his skin problems and that he did not 
attribute his anxiety to the skin problems.  It was noted 
that the veteran attributed his anxiety to job and marital 
problems.

A statement dated in January 1998 from the veteran's wife was 
received.  In it, she essentially notes that the veteran had 
rashes over various parts of his body that embarrassed him 
and caused emotional problems.

A private medical report reveals that the veteran underwent 
psychiatric evaluation in April 1998.  He complained of 
various skin rashes that depressed him.  The Axis I diagnosis 
was major depression.  The Axis III diagnosis was skin rash 
secondary to stress.

A VA document shows that the veteran underwent screening for 
major depression in September 2001.  The results were 
negative.

A review of the record reveals that service connection is 
currently in effect for the veteran's diabetes mellitus, 
rated 20 percent; tinea versicolor, rated 10 percent; 
residuals of fracture of the right ankle, rated 10 percent; 
and residuals of fracture of the left collarbone, rated 
zero percent.  The combined rating for the service-connected 
disabilities is 40 percent.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a psychosis or arthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2001).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that when aggravation of a non-service-connected disability 
is proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. 439.  

The service medical records do not show the presence of a 
psychiatric disability and the post-service medical records 
do not reveal the presence of a psychiatric condition until 
the 1990's.  A private medical report dated in 1998 notes 
that major depression was diagnosed after psychiatric 
examination of the veteran, but that condition was not found 
on VA psychiatric examinations in 1995 and 1997, and VA 
screening for major depression in 2001 was negative.  Under 
the circumstances, the Board finds that the evidence as a 
whole does not show that the veteran currently has major 
depression.

The medical evidence indicates that the veteran has anxiety 
not otherwise specified as noted on the reports of his VA 
psychiatric examinations in April 1995 and September 1997.  
The examiner who conducted the 1995 VA psychiatric 
examination indicated that the veteran's service-connected 
skin condition appeared to be exacerbating the anxiety 
disorder and statements from the veteran and his wife are to 
the effect that the symptoms of his skin condition embarrass 
him and cause emotional problems.  The examiner who conducted 
the 1997 VA psychiatric examination and reviewed the evidence 
in the veteran's claims folder, however, noted that the 
history did not suggest that the skin condition was a cause 
of the anxiety.  Rather, even the veteran felt that the 
anxiety exacerbates the skin condition.  The veteran 
attributed his anxiety to job and marital problems.  The 
Board finds the opinion in the 1997 VA psychiatric report to 
be more credible than the opinion in the report of the 
veteran's VA psychiatric examination in 1995 because the 1997 
report supports the opinion by reference to the history, 
whereas the 1995 report contains no such discussion.  The lay 
statements of the veteran and his wife to the effect that the 
service-connected skin condition caused the anxiety disorder 
is not competent evidence because they do not have the 
expertise to make medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

After consideration of all the evidence, the Board finds that 
the veteran's anxiety disorder not otherwise specified, first 
found many years after service, is not causally related to an 
incident of service or to a service-connected disability, 
including the skin condition and/or manifestations thereof.  
The evidence does not show that the veteran receives 
treatment for anxiety disorder.  Nor does the evidence reveal 
that the veteran's anxiety disorder increased in severity due 
to the service-connected skin condition in order to support 
granting secondary service connection for the anxiety 
disorder based on aggravation by a service-connected 
disability.  Allen, 7 Vet. App. 439.  The preponderance of 
the evidence is against the claim for service connection for 
a psychiatric disability, and the claim is denied.


II.  Service Connection for a Low Back Disorder

A.  Factual Background

Service medical records are negative for a low back disorder.  
The report of the medical history completed by the veteran at 
the time of his medical examination in March 1972 for 
separation from service does not note the presence of low 
back problems, and a low back disorder was not found on 
examination.

The veteran underwent a VA orthopedic examination in August 
1992 to determine the severity of the residuals of fracture 
of the right ankle.  The examiner noted that the veteran had 
symptoms of mild low back strain probably associated with 
slight gait alteration when the right ankle swelled.  VA X-
rays of the lumbosacral spine in August 1992 were 
unremarkable and no significant degenerative changes were 
found.

The veteran underwent a VA examination of his spine in 
September 1997.  The impression was normal range of motion of 
the lumbosacral spine for a person of his age and stature 
with normal physical examination of the lumbosacral spine.  
The examiner who reviewed the evidence in the veteran's 
claims folder noted that the evidence did not indicate the 
presence of a lower back condition and that there was no need 
to opine as to a relationship between such a condition and 
the service-connected right ankle condition.

X-rays of the veteran's thoracic and cervical spine were 
taken in January 1999.  Slight kyphosis was noted in the mid-
thoracic region and minimal degenerative changes of the 
cervical spine were found.


B.  Legal Analysis

The criteria for establishing entitlement to service 
connection for a disability are noted in section I.  

The service medical records do not show the presence of a low 
back condition.  The post-service medical records do not 
indicate the presence of a low back disorder until the 
veteran's VA medical examination in August 1992.  The 
examiner who conducted that examination noted that the 
veteran had symptoms of low back strain probably related to 
the service-connected right ankle condition, but the overall 
evidence, including X-rays, do not show the presence of 
sufficient clinical findings to demonstrate the presence of a 
chronic low back disability.  38 C.F.R. § 3.303(b).  The 
veteran underwent a VA medical examination of his spine in 
September 1997 and a low back condition was not found.  The 
examiner who conducted that examination also reviewed the 
evidence in the veteran's claims folders and found no 
evidence of a chronic low back condition.

After consideration of all the evidence, the Board finds that 
it does not demonstrate the presence of the claimed 
disability, that is a low back disability.  X-rays of the 
cervical spine and thoracic spine reveal the presence of 
degenerative changes of the cervical spine and kyphosis of 
the mid-thoracic spine, but degenerative changes of the low 
back or lumbosacral spine are not found.  The preponderance 
of the evidence is against the claim for service connection 
for a low back disorder based on incurrence in service or on 
a secondary basis based on causal relationship to a service-
connected disability.  Hence, the claim for service 
connection for a low back disorder is denied.

III.  Increased Evaluation for Tinea Versicolor

A.  Factual Background

An August 1986 RO rating decision granted service-connection 
for tinea versicolor.  A zero percent evaluation was assigned 
for that condition, effective from May 1986.  The 
zero percent evaluation remained unchanged until the 
September 1992 RO rating decision when it was increased to 
10 percent, effective from July 1992.

VA reports show that the veteran underwent evaluation of his 
skin condition in August 1992.  He gave a history of a rash 
around his neck.  He reported treatment for that rash with 
medication that did not help.  He reported that the areas 
affected by the rash were unbearably symptomatic at times, 
especially in heat.  There were dark brown papules on his 
neck and over his shoulders, and one patch on each side of 
his chest.  There was a sharply outlined hyperpigmented patch 
in each groin and over his chest and upper thigh.  He 
reported occasional itching.  The examiner noted that the 
veteran had tinea versicolor with symptoms "keeping with 
subjective problems," but objectively the veteran did "not 
really have that much trouble." 

The veteran underwent a VA skin examination in February 1995.  
There were post-inflammatory changes in the groin and neck.  
There were fibroepithelial polyps around the neck.  Color 
photographs were taken and support those findings.

The veteran underwent a VA skin examination in November 1996.  
There were post-inflammatory changes on the neck and groin.  
There was intertrigo of the groin, bilaterally.  Color 
photographs were taken and support those findings.

The veteran underwent a VA skin examination in May 1997.  He 
had male pattern hair loss and seborrheic dermatitis of the 
scalp.  There was post-inflammatory hyperpigmentation changes 
in his groin, buttocks, under the arms, around the neck, and 
the right trunk.  There was no active rash at the time of 
examination as reported by the veteran, but he stated when it 
was active it was white and scaly.  Color photographs were 
taken and support the findings.

A VA report of the veteran's outpatient treatment in August 
1997 reveals that he had an hyperpigmented area in the groin 
area and an area of hyperpigmented circular lesion on the 
left side of the neck.  The assessments were tinea cruris and 
tinea corporis.

The veteran underwent a VA skin examination in September 
1997.  He reported a rash that comes and goes.  There were 
post-inflammatory changes in the right groin, left groin, and 
the axillae.  There was some scattered dry skin on his lower 
legs.  He had some erythema and some signs of excoriations on 
his upper chest and right and left neck.  The examiner opined 
that the rash would not stop the veteran from working.  The 
veteran reported that the heat made the rash worse.  The 
veteran complained of emotional problems related to the rash, 
but the examiner did not know of any such causal relationship 
and that any opinion on any such relationship would be a 
matter for a psychiatrist.  Color photographs were taken and 
support the findings.

The February 1998 statement from the veteran's wife notes 
that the veteran had a body rash that was at its least active 
stage in winter, worse in the spring, and severe in the 
summer.  She noted that he scratched at times until he bled.  
She reported that he scratched his groin, arm, and feet 
constantly.  Sometimes the veteran's rash was so bad it would 
flake up with flakes similar to dandruff, and that she 
refused to touch him when the rash was severe or to wash his 
clothes with the family wash.  She reported that the rash 
embarrassed the veteran and caused emotional problems.

The veteran underwent a VA skin examination in November 1998.  
Upon close examination from head to foot, including the scalp 
and feet, no exfoliation was seen.  There was no exudation, 
no crusting, and no ulceration seen.  There was no evidence 
of itching or excoriations.  The examiner did not seen any 
disfigurement attributable to tinea versicolor, and active 
tinea versicolor was not present at the time of examination.  
Color photographs were taken that support the findings.

A VA report of the veteran's outpatient treatment in December 
1998 shows that he was seen for various problems.  It was 
noted that his tinea was controlled.

A VA report of the veteran's outpatient treatment in May 1999 
shows that he was seen for various conditions.  It was noted 
that his tinea pedis had resolved.

A VA document reveals that the veteran was scheduled for a VA 
skin examination in December 1999.  This document reveals 
that a VA representative contacted the veteran who reported 
that he did not want a skin examination until there was an 
exacerbation of his skin condition.

A VA document dated in October 2000 shows that the veteran 
visited a VA facility in order to have pictures taken of his 
skin.  Color photographs of the veteran's skin were received 
in October 2000, and those photographs reveal symptoms of 
various body parts that are essentially similar to other 
color photographs of record.

VA medical reports of the veteran's treatment in 2000 and 
2001 reveal that he was seen primarily for conditions 
unrelated to this appeal.  A document dated in September 2001 
shows that his tinea pedis had resolved and that he used 
Clotrimazole cream.


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The veteran's tinea versicolor will be rated analogous to 
eczema because the symptoms of both skin conditions are 
similar.  38 C.F.R. § 4.20 (2001).   Eczema with slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area will be assigned a zero percent rating.  
A 10 percent rating is warranted for eczema with exfoliation, 
exudation or itching and involvement of an exposed surface or 
extensive area.  A 30 percent evaluation requires constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation requires ulceration 
or extensive exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  
38 C.F.R. § 4.118, Code 7806.

Statements from the veteran and his wife are to the effect 
that the veteran's skin condition has worsened and that a 
30 percent evaluation should be assigned for that condition.  
They maintain that the skin condition is least active in 
winter, worse in the spring, and severe in the summer.  A 
review of all the evidence indicates that the veteran has 
undergone various skin examinations, including skin 
evaluations in the months of February, May, August, and 
September.  Hence, the clinical findings of record should 
reflect the severity of his tinea versicolor.  While the 
veteran may have exacerbations of his skin condition, 
generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for loss of 
work from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2001).

The February 1998 statement from the veteran's wife indicates 
that the veteran's skin condition causes constant itching, 
but the report of his VA skin examination in November 1998 
that included close examination from head to foot, including 
the scalp and feet, notes that there was no evidence of 
itching or excoriations.  Nor does the medical evidence, 
including reports of various VA skin examinations, indicate 
clinical observation of exfoliation, exudation, crusting or 
ulceration associated with the tinea versicolor.  The veteran 
and his wife have indicated that exfoliation is a problem 
when the condition is active.

The medical evidence, including the color photographs that 
support the findings on the reports of the veteran's various 
VA medical examinations, reveals that the tinea versicolor is 
manifested primarily by post-inflammatory changes and 
occasional dry skin, erythema, excoriations, and itching over 
various body parts, including the neck, groin, buttocks, 
chest, back, and feet.  The Board finds that the itching is 
not constant, placing more weight on findings and statements 
in the clinical setting than on the veteran's statements to 
the RO or the Board.  Those findings support no more than a 
10 percent evaluation for the tinea versicolor under 
diagnostic code 7806.

The report of the veteran's VA skin examination in August 
1992 indicates the presence of subjective symptoms and the 
record notes his complaints of anxiety related to the tinea 
versicolor, but the overall evidence, including the reports 
of his most recent VA skin examinations do not indicate the 
presence of nervous manifestations associated with the 
service-connected skin condition.  Nor does the competent 
evidence show marked disfigurement attributable to the tinea 
versicolor.  Statements from the veteran and his wife as to 
the presence of emotional problems caused by the tinea 
versicolor are not competent evidence because the record does 
not show that they are qualified through education, training 
or experience to offer medical diagnoses, statements or 
opinions.  66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(1)); Espiritu, 2 Vet. App. 
492.

As the evidence does not show the presence of crusting, 
nervous manifestations, constant exudation or itching, 
extensive lesions or marked disfigurement, the criteria of 
diagnostic code 7806 for a higher rating for tinea versicolor 
are not met or more nearly approximated.  Hence, the 
preponderance of the evidence is against the claim for an 
increased evaluation for tinea versicolor, and the claim is 
denied.

The preponderance of the evidence is against the claims 
considered in this appeal.  Therefore, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disability is denied.

Service connection for a low back disorder is denied.

An increased evaluation for tinea versicolor is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

